BEAUCHAMP, Judge.
This case is property before the court as an original filing by which the relator seeks his discharge from the penitentiary.
According to his petition and certified copies of judgment and other proceedings, he was convicted in the 54th Judicial District Court of McLennan County, on November 23rd, 1942, and sentenced by jury verdict to nine years in the penitentiary. Proper judgment was duly entered and relator is confined in the penitentiary by virtue thereof. In his petition relator sets out the history showing that he was later paroled by the Governor of Texas and, while under parole, was arrested by officers in the city of Waco for driving while intoxicated. The Federal authorities seemed to have some information and asked the local parole officer not to recommend revocation of his parole until they could investigate his criminal record. The result of their investigation led to his conviction and service of some years in the Federal penitentiary. It is further alleged that if he is given credit for the time served in the penitentiary and earned good time that his nine years in the state penitentiary should be fulfilled and he should be discharged from further service thereunder.
This contention is made by virtue of the holding of this court in Ex Parte Pete Baird, 154 Texas Crim. Rep. 109, 225 S. W. 2d 845. The holding in that case is discussed by the opinion of this date in Ex Parte Spears, No. 25,075, 154 Texas Cr. Rep. 112 and is specifically overruled. The contention in the instant case will not be sustained and relator is remanded to the custody of the penitentiary authorities who will hold him until he has served the sentence imposed upon him in the state court, without giving credit for any time served in the Federal penitentiary.